Petition for Writ of Mandamus Denied and Opinion filed July 10, 2018.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00472-CR



                 IN RE RONNALD LOUIS BARROW, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                337th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1219111

                          MEMORANDUM OPINION

      On June 11, 2018, relator Ronnald Louis Barrow filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the district
clerk and the presiding judge of the 337th District Court of Harris County to forward
a copy of an application for writ of habeas corpus to the Court of Criminal Appeals
that he allegedly filed with the district court on January 8, 2016.

      After certain conditions have occurred, the clerk has a duty to transmit a copy
of the application for writ of habeas corpus to the Court of Criminal Appeals. See
Tex. Code Crim. Proc. Ann. art. 11.07 (West 2015).

      We do not have jurisdiction to issue a writ of mandamus against the district
clerk because the clerk is not one of the parties specified in section 22.221(b) of the
Texas Government against whom we many issue a writ. See Tex. Gov't Code Ann.
§ 22.221(b). Nor is it necessary to issue a writ against the clerk to enforce our
appellate jurisdiction. See id. § 22.221(a). Jurisdiction of a clerk’s alleged failure to
comply with article 11.07 lies with the Court of Criminal Appeals. See Martin v.
Hamlin, 25 S.W.3d 718 (Tex. Crim. App. 2000).

      As the party seeking relief, relator has the burden of providing this court with
a sufficient record to establish his right to mandamus relief. See Walker v. Packer,
827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); Tex. R. App. P. 52.7(a)(1)
(relator must file with petition “a certified or sworn copy of every document that is
material to the relator’s claim for relief and that was filed in any underlying
proceeding”). “As a rule, mandamus is not available to compel an action which has
not first been demanded and refused.” Terrazas v. Ramirez, 829 S.W.2d 712, 723
(Tex. 1991). Relator is not entitled to mandamus relief against the presiding judge
because relator has not provided our court with a certified or sworn record showing
that he requested the presiding judge to grant the relief he seeks and that the judge
refused such relief.
                                           2
      Accordingly, we deny relator’s petition for writ of mandamus.



                                      PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3